EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karl A. Hefter on 03/31/2021.
The application has been amended as follows: 
In Claim 8, delete -- a memory that stores second computer instructions; and a processor that executes the second computer instructions to perform actions, the actions including: -- and replace with -- “a memory that stores computer instructions; and a processor that executes the computer instructions to perform actions, the actions including:”

Reasons for Allowance
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and read in light of the specification.

In regards to claim 1, the prior art of record fails to disclose “a satellite antenna that receives a spot beam signal having encoded content specific for geographical area and having encoding metadata that indicates how original content was encoded into the encoded content” and “receives, via the over-the-air antenna, the over-the-air signals that include the over-the-air content, wherein the over-the-air content is the same as the original content; receives, via the satellite antenna, the spot beam signal; extracts the encoding metadata from the spot beam signal; encodes the over-the-air content using the extracted encoding metadata; and generates a replacement spot beam signal with the encoded over-the-air content.” This limitation in combination with the remaining limitations is allowable over prior art. 

In regards to claim 9, the prior art fails to disclose “receiving, via a satellite antenna, a spot beam signal having encoded content specific for geographical area and having encoding metadata that indicates how original content was encoded into the encoded content, wherein the over-the-air content is the same as the original content; extracting the encoding metadata from the spot beam signal; encoding the over-the-air content using the extracted encoding metadata; generating a replacement spot beam signal with the encoded over-the-air content.” This limitation in combination with the remaining limitations is allowable over prior art.

In regards to claim 16, the prior art fails to disclose “receive, via a satellite antenna, a spot beam signal having encoded content specific for geographical area and having encoding metadata that indicates how original content was encoded into the encoded content, wherein the over-the-air content is the same as the original content; extract the encoding metadata from the spot beam signal; encode the over-the-air content using the extracted encoding metadata; generate a replacement spot beam signal with the encoded over-the-air content.” This limitation in combination with the remaining limitations is allowable over prior art.

Dependent claims are allowed based on dependency merits.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Chang US-20020073437-A1, Macdonald US-5835128-A, Sistanizadeh US-5784683-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424